Citation Nr: 0513805	
Decision Date: 05/20/05    Archive Date: 06/01/05

DOCKET NO.  03-28 768A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to a compensable evaluation for bilateral 
hearing loss.

3.  Entitlement to a compensable evaluation for residuals of 
a compression fracture of the 8th thoracic vertebra (T8).

4.  Entitlement to an increased evaluation for residuals of a 
fracture of the right clavicle, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran has verified active service from May 1975 to May 
1979 and from September 1979 to June 1988.  The veteran's 
representative stated in a Board videoconference hearing in 
March 2005 that the veteran has additional active service 
from June 1970 to May 1975, which has not yet been verified.  
(Transcript (T.) at p. 3)

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision by the 
Department of Veterans Affairs (VA) regional office (RO) in 
Denver, Colorado.

The veteran's initial appeal included the denial of service 
connection for a rectal hernia.  At the videoconference 
hearing the veteran's representative stated in the veteran's 
presence that the veteran wished to withdraw the issue from 
his appeal.  (T. at p. 2)  As the discussion has been reduced 
to writing in the Board transcript, the issue has been 
effectively withdrawn.  38 C.F.R. § 20.204 (2004).

The Board notes that, at March 2005 Board (Videoconference) 
hearing, the veteran's representative indicated that the 
veteran would submit a Notice of Disagreement (NOD) to the 
RO's February 2004 decision denying service connection for 
tinnitus.  Notice of that decision was sent to the veteran on 
March 23, 2004, and there is a timely NOD of record, as it 
was received by the Board by  fax transmission on March 15, 
2005.  This matter is addressed further in the remand below.

The issues of entitlement to a compensable evaluation for 
bilateral hearing loss, a compensable evaluation for 
residuals of a compression fracture of the 8th thoracic 
vertebra (T8) and an increased evaluation for residuals of a 
fracture of the right clavicle are addressed in the REMAND 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


REMAND

As noted in the Introduction the veteran's representative 
recently pointed out that the veteran has additional active 
service that has not been verified.  He further stated that 
the service medical records from these years of unverified 
service have not been associated with the record.  A review 
of the record discloses that service medical records date 
back to a May 1975 treatment note on a page marked by the 
heading "TEMPORARY."  The note indicates that the veteran 
transferred to his new command without medical records and 
that the records were requested from Naval Station in 
Norfolk, Virginia, presumably, the veteran's former duty 
station.  It was the representative's contention at the 
videoconference hearing that the veteran's service from June 
1970 to May 1975 should be verified and the medical records 
should be obtained.  The Board concurs.  The Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), imposes a duty on VA to continue its efforts to 
obtain records from a Federal department or agency under 38 
U.S.C.A. § 5103A(b) or subsection (c) [38 U.S.C.A. § 
5103A(c)], until the records are obtained unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  38 
U.S.C.A. § 5103A(b)(3) (West 2002).  The Court of Appeals for 
the Federal Circuit has established that VA does not fulfill 
its duty to obtain records by only one attempt.  See Hayre v. 
West, 188 F.3d 1327 (Fed. Cir. 1999) (overruled on other 
grounds).  

The representative also pointed out that the September 2003 
VA evaluation of the veteran's spine did not include range of 
motion studies.  (T. at p. 16)  A review of the examination 
report indicates that the veteran did not have current 
complaints of specific pain around T8; rather, he complained 
of pain throughout the entirety of the vertebral column, 
which, the VA examiner pointed out,  was not the subject of 
the examination.  The physical examination, itself, revealed 
no discernable tenderness or muscle spasm.  The VA examiner 
stated that he could not demonstrate any motor or sensory 
deficit in the lower extremities.  He concluded that he did 
not see the likelihood of any limitation with respect to the 
thoracic spine.  The examiner also noted the interpretation 
of x-rays that indicated mild anterior wedge compression of 
the T8 vertebral body with an associated slight kyphosis.  
(Emphasis added.)  

Nonetheless, an examination must contain findings that 
address the specific diagnostic criteria.  Beverly v. Brown, 
9 Vet. App. 402, 406 (1996).  The veteran's service-connected 
residuals of a compression fracture of the 8th thoracic 
vertebra are currently evaluated under Diagnostic Code 5285 
(Residuals of a fracture of the vertebra), which short of 
cord involvement or abnormal mobility requiring a neck brace, 
evaluates disability based on definite limitation of motion 
or muscle spasm and demonstrable deformity of a vertebral 
body.  38 C.F.R. § 5285 (Effective prior to September 26, 
2003).  During the pendency of this appeal, the regulations 
governing the schedular criteria for rating diseases and 
injuries for the spine were revised effective September 26, 
2003.  See 38 C.F.R. §§ 4.71a, Diagnostic Code 5235 (2004) 
(Vertebral fracture or dislocation).  The revised regulations 
also include range of motion of the thoracolumbar spine as an 
alternative rating criterion.  Section 4.2 of title 38 of the 
Code of Federal Regulations requires that if an examination 
report used for rating a service-connected disability does 
not contain sufficient detail, "it is incumbent upon the 
rating board to return the report as inadequate for 
evaluation purposes."  38 C.F.R. § 4.2 (2004); see Bowling 
v. Principi, 12 Vet. App. 1, 12 (2001) (emphasizing Board's 
duty to return inadequate examination report); Hicks v. 
Brown, 8 Vet. App. 417, 422 (1995) (concluding that 
inadequate medical evaluation frustrates judicial review).  
Consequently, the Board is of the opinion that the September 
2003 is inadequate for rating purposes and a new examination 
is warranted.

The veteran's testimony also indicates that his service-
connected residuals of a fracture of the right clavicle have 
increased in severity since he underwent examination in 
September 2003.  (T. at p. 8)  According to testimony, his 
worsened condition is manifested by pain on motion, trouble 
reaching over his head, and sometimes with grasping objects.  
(T. at p. 7)  "The statutory duty to assist requires a 
thorough and contemporaneous medical examination."  Hilkert 
v. West, 11 Vet. App. 284 (1998); see also Floyd v. Brown, 9 
Vet. App. 88, 93 (1996).  The Board finds a new examination 
is warranted to ensure that the veteran's current 
manifestations of residuals of a fracture of the right 
clavicle are reflected.

The veteran's testimony also indicated that he has been 
receiving disability compensation from the Social Security 
Administration (SSA).  (T. at p. 18).  A review of the record 
discloses that neither the SSA decision nor the medical 
records supporting the decision have been associated with the 
claims file.  Any SSA decision and the medical records upon 
which it was based should be secured.  38 C.F.R. 
§ 3.159(c)(2) (2004); see also Hayes v. Brown, 9 Vet. App. 
67, 74 (1996) (VA is required to obtain evidence from the 
SSA, including decisions by the administrative law judge, and 
give the evidence appropriate consideration and weight).  The 
Court has clarified that the VA's duty to assist the veteran 
includes an obligation to obtain the records from the SSA.  
Masors v. Derwinski, 2 Vet. App. 181, 187-188 (1992).

Lastly, as indicated in the introduction above, the Board 
finds that the veteran has submitted a timely notice of 
disagreement on the issue of service connection for tinnitus, 
denied by the RO in February 2004.  38 C.F.R. § 20.201 
(2004).  The RO has not had the opportunity to issue a 
statement of the case (SOC) on this claim.  Where a claimant 
files a notice of disagreement and the RO has not issued a 
SOC, the issue must be remanded to the RO for an SOC.  
Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, this case is remanded for the following action:

1.  The RO must contact the National 
Personnel Records Center (NPRC), the 
RMC, and any other appropriate records 
depository to verify the veteran's 
periods of active service from June 1970 
to May 1975, and to request his service 
medical records dating from that period 
of active duty, with specific requests 
for both inpatient and outpatient 
records and any available entrance and 
separation examinations.  All evidence 
and responses received from this request 
should be incorporated into the claims 
file.  The NPRC should be requested to 
indicate if these records are now 
unavailable and provide leads on other 
sources where these records may be 
located.  All leads should be followed-
up by VA.  Development of this evidence 
should continue until VA concludes that 
the records sought do not exist or that 
further efforts to obtain these records 
would be futile.  Such a determination 
must be made for the record.

2.  The RO should contact the SSA and 
request a copy of any decision on the 
merits of a claim from the veteran and 
copies of any medical records reviewed 
in reaching that determination.  If the 
SSA has made no decision or has no 
records, this should be documented in 
the record.  The attention of the SSA 
should be invited to 38 U.S.C.A. § 5106 
(West 2002).

3.  After determining whether any 
additional evidentiary development is 
necessary and accomplishing such, the RO 
should issue to the appellant a 
Statement of the Case which addresses 
the appellant's claim of service 
connection for tinnitus.  The RO should 
furnish the appellant with appropriate 
notice as to the appeal process.  
Following issuance of the Statement of 
the Case, the RO should conduct any 
further appellate proceedings as are 
established by relevant statute, 
regulation and precedent.

4.  The RO should then arrange for a VA 
orthopedic examination to determine the 
current severity of the veteran's 
residuals of a compression fracture of 
the 8th thoracic vertebra and his 
residuals of a fracture of the right 
clavicle.  

With respect to the veteran's residuals 
of a fracture of the vertebra, the 
examination must include range of motion 
studies for the thoracic spine.  The 
examiner should also comment on the 
functional limitations of the 
thoracolumbar spine caused by pain, 
flare- ups of pain, weakness, 
fatigability, and incoordination.  Any 
additional functional limitation should 
be expressed as limitation of motion of 
the thoracolumbar spine.  Specifically, 
after determining the range of motion of 
the thoracolumbar spine, the examiner 
should opine whether it is at least as 
likely as not that there is any 
additional functional loss (i.e., 
additional loss of motion) of the 
thoracolumbar spine  due to pain or 
flare-ups of pain supported by adequate 
objective findings, or weakness on 
movement, excess fatigability, or 
incoordination, as a result of the 
veteran's service-connected fracture of 
T-8.  If pain on motion is observed, the 
examiner should indicate the point at 
which pain begins.  

To the extent possible, the examiner 
should distinguish between limitation of 
motion due to the veteran's service-
connected residuals of a compression 
fracture of the 8th thoracic vertebra 
from any nonservice-connected disability 
of the thoracic or lumbar spine that may 
be present.  

The examiner should also review the 
record and indicate whether there is any 
deformity of T-8 apparent.  If an X-ray 
examination is warranted to make this 
determination, such should be 
accomplished.

As to the veteran's residuals of a 
fracture of the right clavicle, the 
examination must include range of motion 
studies of the right shoulder.  The 
examiner should comment on the 
functional limitations of the right 
shoulder caused by pain, flare- ups of 
pain, weakness, fatigability, and 
incoordination.  Any additional 
functional limitation should be 
expressed as limitation of motion of the 
right shoulder.  Specifically, after 
determining the range of motion of the 
right shoulder, the examiner should 
opine whether it is at least as likely 
as not that there is any additional 
functional loss (i.e., additional loss 
of motion) of the right shoulder due to 
pain or flare-ups of pain supported by 
adequate objective findings, or weakness 
on movement, excess fatigability, or 
incoordination, as a result of the 
veteran's service-connected fracture of 
right clavicle.  If pain on motion is 
observed, the examiner should indicate 
the point at which pain begins.  

To the extent possible, the examiner 
should distinguish between limitation of 
motion due to the veteran's service-
connected residuals of a fracture of the 
right clavicle from any nonservice-
connected disability of the right 
shoulder region that may be present.  

The veteran is advised that failure to 
report for the scheduled examination may 
have adverse consequences to his claim.  
Specifically, that failure to report 
without good cause for an examination in 
conjunction with a claim for an 
increased rating will result in the 
denial of the claim.  38 C.F.R. § 3.655 
(2004).

5.  The RO should then readjudicate the 
claims for compensable ratings for 
bilateral hearing loss and residuals of 
a compression fracture of the 8th 
thoracic vertebra, and a rating in 
excess of 20 percent for residuals of a 
fracture of the right clavicle.  If any 
benefit sought on appeal remain denied, 
the appellant and his representative 
should be furnished a Supplemental 
Statement of the Case, and given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




